Citation Nr: 1741281	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 20 percent for cervical strain with bulging disc (excluding the periods from September 23, 2016 through October 31, 2016 and from June 9, 2017 through September 30, 2017, during which times temporary total ratings under 38 C.F.R. § 4.30 was in effect).

3.  Entitlement to an evaluation in excess of 10 percent for left shoulder subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain.

4.  Entitlement to an evaluation in excess of 10 percent for a duodenal ulcer.

5.  Entitlement to a compensable evaluation for vasomotor rhinitis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1991, and from February 1995 to April 1997, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

These matters were initially before the Board in April 2015.  In April 2015, the Board reopened the claim of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness, and remanded the reopened claim for further development.  In April 2015, the Board also remanded the increased rating claims for cervical strain with bulging disc, left shoulder subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain, duodenal ulcer and vasomotor rhinitis.  They now return for appellate review.  

In August 2011, the Veteran testified at a RO hearing before a Decision Review Officer.  In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

During the pendency of the appeal for an increased rating for the service-connected cervical strain with bulging disc, a March 2017 rating decision granted a temporary 100 percent evaluation from September 23, 2016 through October 31, 2016, based on surgical or other treatment necessitating convalescence.  Similarly, a July 2017 rating decision also granted a temporary 100 percent evaluation effective June 9, 2017 through August 31, 2017 also based on surgical or other treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30, which was extended to September 30, 2017 in an August 2017 rating decision.  However, such increased evaluations do not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  Although the record reflects the Veteran's disabilities herein have resulted in functional impairment, the Veteran has not asserted that he was unemployable due to his service-connected disabilities at issue in this appeal.  Furthermore, the June 2011 examination report documented the Veteran was employed, the February 2015 Board hearing also reflected the Veteran was employed and an August 2017 VA treatment record documented the Veteran was employed as press operator although currently excused from work due to his cervical surgery.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

Since the issuance of the March 2016 supplemental statement of the case, additional evidence has been associated with the record relevant to the Veteran's increased rating claim for his cervical spine disability.  In a July 2017 statement, the Veteran's representative waived review of consideration by the Agency of Original Jurisdiction (AOJ), of some of the additional evidence, specifically a January 2017 neck disability benefits questionnaire, a January 2017 scars disability benefits questionnaire and additional VA treatment records.  See 38 C.F.R. § 20.1304 (c) (2016).  However, since the July 2017 waiver of AOJ review, additional evidence relevant to the cervical spine disability at issue, in the form of additional VA treatment records, has been associated with claims file.  Nevertheless, as the increased rating claim for the Veteran's cervical spine disability is remanded below, the AOJ will have the opportunity to consider the additional evidence after the specified development is completed.

The issues of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness and entitlement to an evaluation in excess of 20 percent for cervical strain with bulging disc are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left shoulder subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain was manifested by pain as well as functional impairment, at worst, of 180 degrees flexion, 180 degrees abduction, 88 degrees internal rotation, and 85 degrees external rotation; limitation of motion at shoulder level or midway between the side and shoulder level, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, or malunion or nonunion of the clavicle or scapula, was not demonstrated.

2.  Throughout the appeal period, the Veteran's duodenal ulcer was manifested by symptoms which most approximated continuous moderate manifestations of gnawing or burning abdominal pain and nausea; anemia, weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year was not demonstrated.

3.  Throughout the appeal period, the Veteran's vasomotor rhinitis was not manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of either nasal passage, nor was a nasal polyp demonstrated.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for left shoulder subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5203 (2016).

2.  Throughout the appeal period, the criteria for a 20 percent rating, but no higher, for a duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2016).

3.  Throughout the appeal period, the criteria for a compensable rating for vasomotor rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Veteran was afforded appropriate examinations for his disabilities at issue most recently in August 2015 disability benefit questionnaires.  Neither the Veteran nor his representative asserted that the Veteran's service-connected disabilities at issue have worsened since the most recent respective examinations in August 2015.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, as the August 2015 disability benefit questionnaires included sufficient detail as to the severity of the Veteran's service-connected disabilities at issue, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A.  Left Shoulder 

Throughout the rating period on appeal, Veteran's left shoulder subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain has been rated 10 percent disabling pursuant to Diagnostic Code 5019-5203.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Here, as the evidence shows that the Veteran is right-hand dominant; his left shoulder is his minor shoulder for rating purposes.

Bursitis is rated under Diagnostic Code 5019, which states that it will be rated on limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, for degenerative arthritis that is established by x-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating exacerbations, and a 10 percent rating when there are no incapacitating episodes.

Additionally, the Board can assess and rate the Veteran's left (minor) shoulder disability under Diagnostic Codes 5200 to 5203, which discuss the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2016).  Under Diagnostic Code 5200, ankylosis of the minor arm scapulohumeral articulation, that is favorable, abduction to 60 degrees, can reach mouth and head, warrants a 20 percent rating; intermediate, between favorable and unfavorable warrants a 30 percent rating; and unfavorable, abduction limited to 25 degrees from the side warrants a 40 percent rating. 

Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or when motion of the major arm is limited midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to shoulder level.  38 C.F.R. § 4.71, Plate I (2016).  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  However, the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Diagnostic Code 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or malunion of the humeral head with moderate deformity; or for frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

Diagnostic Code 5203 provides for a 10 percent rating for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement.  A maximum 20 percent rating is assigned for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

Turning to the relevant evidence of record, on examination in February 2011, range of motion testing yielded abduction was zero to 180 degrees, forward flexion was zero to180 degrees, internal rotation was zero to 88 degrees, and external rotation was zero to 85 degrees.  On examination in August 2015, range of motion testing yielded abduction was zero to 180 degrees, forward flexion was zero to180 degrees, internal rotation was zero to 90 degrees, and external rotation was zero to 90 degrees.  On examination in May 2012, range of motion testing yielded abduction was zero to 180 degrees, and forward flexion was zero to180 degrees.  The findings documented during the February 2011, May 2012 and August 2015 examinations include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's left shoulder disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the February 2011 examination, the Veteran reported his left arm was weaker and his left shoulder was a lot sorer than the right shoulder but that they were starting to become equal.  He further reported that his left shoulder and arm symptoms were clearly better initially but then seemed to have gotten worse since that time.  During the February 2011 VA examination, the Veteran also reported moderate flare-ups every two to three weeks that were precipitated by strenuous activities and heavy lifting.  The February 2011 VA examiner noted the left shoulder was characterized by pain, stiffness, weakness and giving way but no instability, incoordination, deformity, decreased of joint motion, locking episodes, effusions, symptoms of inflammation or episodes of dislocation of subluxation were noted.  The February 2011 examiner found the joint function of the left shoulder did not have objective evidence of pain with active motion or following repetitive motion.  During the May 2012 VA examination the Veteran did not report flare-ups but did report current symptoms were daily, mild in severity, and present to some degree at all times, but unchanged, other than a subjective sense of increased weakness, from the February 2011 examination.  The May 2012 VA examiner found the functional loss consisted of pain on movement.  

Additionally, in August 2011 and in February 2015 testimony the Veteran reported, in part, weakness and limitation of motion because of soreness or pain.  During the August 2015 examination, the Veteran reported he was not having the pain he had with the shoulder strain or clavicular pain but that he had pain that started at the lower cervical region and radiated across the bilateral posterior traps and into the deltoids bilaterally, which he described as sometimes sharp, but mostly a constant dull ache.  He reported that provoking factors were lifting repeatedly, lifting heavy items, and that such improved with relaxing, resting; but was aggravated by overhead work.  The August 2015 examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups; however, the examiner further noted that the examination should reflect the situation of early flare-up per the Veteran's report of subjective symptoms.  The August 2015 VA examiner also noted there was no evidence of pain upon examination.

The Board finds that any additional functional loss and impairment has not risen to the degree to warrant a higher evaluation at any point during the appeal period.  As described above, the February 2011 VA examiner found there was no objective evidence of pain with active motion or following repetitive motion.  The May 2012 VA examiner found no objective evidence of painful motion with forward flexion and abduction, and the August 2015 examiner found there was no evidence of pain upon examination.  Furthermore, with respect to repetitive testing conducted upon examination, the Veteran's range of motion as with respect to his left shoulder disability did not change during any examination and included consideration of additional functional loss associated with the onset of pain.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating.  

Additionally, concerning the range of motion findings of the Veteran's left shoulder disability, the Board notes that the February 2011 examination report, May 2012 and August 2015 shoulder and arm conditions disability benefit questionnaires do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Furthermore, the August 2015 VA examiner noted there was no evidence of pain with weight bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

The Board has considered whether there may be any other relevant Diagnostic Code that would allow for a higher disability rating throughout the appeal period.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under Diagnostic Code 5003.  However, the Veteran's left shoulder disability has already been found to be compensable, based in part, on limitation of motion.  Furthermore, although the shoulder is considered one major joint, there was no evidence of two major joints with occasional incapacitating exacerbations, thus a higher 20 percent evaluation under Diagnostic Code 5003 is not warranted.  Additionally, there is no evidence of ankylosis of scapulohumeral articulation, limitation of the motion at shoulder level or impairment of the humerus, thus these Diagnostic Codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202.

Furthermore, a higher rating is not warranted under Diagnostic Code 5203.  In this regard, the February 2011 VA examiner noted that there were no recurrent shoulder dislocations and the August 2015 VA examiner found no clavicle, scapula, acromioclavicular joint or sternoclavicular joint conditions were suspected.  While the May 2012 VA examiner noted acromioclavicular joint arthritis, the May 2012 examiner also found no malunion of the clavicle or scapula, nonunion of the clavicle or scapula, with or without loose movement, or dislocation.  Thus, February 2011 examination report, May 2012 and August 2015 shoulder and arm conditions disability benefit questionnaires, nor other evidence of record, demonstrated impairment of the clavicle or scapula with dislocation or nonunion with loose movement as required for a higher 20 percent evaluation.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that his left shoulder disability is more severe than evaluated, to include during the February 2011 VA examination, in which he reported, in part, soreness and weakness.  During the August 2015 examination, the Veteran reported, in part, at times a sharp pain but mostly a constant dull ache.  His endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has not been shown, however, to have the requisite expertise to be deemed competent to identify a specific level of disability of his left shoulder disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his left shoulder disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his left shoulder disability.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned in this decision.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for his left shoulder disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For the above reasons, the Board finds that the Veteran is not entitled to a higher rating in excess of 10 percent for his left shoulder disability at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected left shoulder disability met or nearly approximated the criteria for a rating higher than that already granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than, or separate from, that already assigned for the left shoulder disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Duodenal Ulcer

Throughout the rating period on appeal, the Veteran's duodenal ulcer has been rated 10 percent disabling pursuant to Diagnostic Code 7305.  

Under Diagnostic Code 7305, a duodenal ulcer is assigned a 10 percent rating for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent (maximum) rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 (2016). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 4.2, 4.6 (2016).

Turning to the relevant evidence of record, on examination in February 2011, the examiner found no period of incapacitation due to stomach or duodenal disease, no episodes of abdominal colic, nausea or vomiting, or abdominal distention.  The February 2011 VA examiner found no signs of significant weight loss or malnutrition and no signs of anemia.  The February 2011 VA examiner noted no episodes of hematemesis or melena, no history of vomiting, no history of diarrhea but symptoms of belching, early satiety and flatulence.  During the February 2011 examination, the Veteran reported gnawing or burning pain, less often that monthly, which occurred before eating, and a history of nausea, which occurred less than weekly.  The February 2011 VA examiner also noted abdominal tenderness.

Thereafter, a May 2012 stomach and duodenal conditions disability benefits questionnaire was obtained.  The May 2012 VA examiner did not endorse recurring episodes of symptoms that were not severe or recurring episodes of severe symptoms.  The May 2012 VA examiner did not endorse anemia, weight loss, nausea, vomiting, hematemesis or melena.  The May 2012 VA examiner further found the Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  The May 2012 VA examiner further stated that the abdominal examination was entirely normal and negative and the symptoms related by the Veteran were consistent with gastroesophageal reflux disease (GERD), and there was no evidence since the prior examination in February 2011 of an active duodenal condition.

Pursuant to the April 2015 Board remand, an August 2015 stomach and duodenal conditions disability benefits questionnaire was obtained.  The August 2015 examiner noted periodic abdominal pain which occurred at least monthly and periodic transient nausea, which occurred four or more times a year, with an average duration of less than one day.  The August 2015 examiner documented the Veteran had an incapacitating episodes due to signs or symptoms of any stomach or duodenum condition in September 2014 but no incapacitating episodes since 2014.  The August 2015 examiner stated the Veteran reported medications seemed to help control the subjective symptoms but he still had breakthrough episodes of GERD but none incapacitating over past year.  

VA treatment records also reflect abdominal issues.  In this regard, a January 2011 VA treatment record noted the Veteran had stomach pain, and a previous esophagogastroduodenoscopy (EGD) in 2008 showing antral and duodenal erosions and that his abdominal pain tended to come and go and there was no association with eating, it did not radiate, and was about a 6 out of 10 in intensity at times.  In a June 2013 VA treatment record the Veteran reported that he thought the ulcers in his intestine had returned, and although taking medication he was still having pain in his lower quadrants bilaterally and also had pain in his left upper quadrant.  An October 2013 EGD provided a summary of esophageal inlet patch, indolent small hiatus hernia mild gastritis and duodenitis, with features of corrosive contact injury.  

In a July 2014 VA treatment record, the Veteran reported, in part, pain in the site of the last ulcer, increasingly worse, and that he reported that the pain was in his right abdomen, wrapped around his right flank, and traveled up his right back.  A September 2014 VA treatment record documented, in part, that the Veteran had had a long history of gastric/duodenal ulcer and that the Veteran reported that such had been well managed medically until three months ago when he presented to his local emergency room with stabbing right upper quadrant pain, which was thought to be related to his ulcers, but then about one month ago, he presented to the VA emergency and multiple small gallstones with largest being 7mm were found.  The September 2014 VA treatment record noted the Veteran endorsed pain but stated that such was significantly better than what it was one month ago when he presented to the emergency room and stated that by avoiding fatty foods he would not have pain.  A subsequent September 2014 VA treatment record noted Veteran had symptomatic cholelithiasis and an acute attack of biliary cholic.  Thereafter, a November 2014 VA treatment record noted recurrent right upper quadrant after cholecystectomy and EGD and that right upper quadrant pain may not have been related to gallbladder and etiologies include musculoskeletal or liver (although appeared normal) but he also already had an EGD which ruled out ulcer disease.

Based on the foregoing evidence, the Board finds that throughout the appeal period the Veteran's duodenal ulcer symptoms most approximated continuous moderate manifestations, and a 20 percent rating is warranted.  Specifically, during the February 2011 examination the Veteran reported gnawing or burning pain less often that monthly and nausea which occurred less than weekly.  During the May 2012 VA examination, the Veteran reported, in part, burning, and that he could not eat anything spicy or hot.  Additionally, during the August 2015 examination, the Veteran reported periodic abdominal pain, which occurred at least monthly, and periodic transient nausea, which occurred four or more times a year.  Furthermore, in August 2011 testimony, the Veteran reported weekly symptoms that lasted for days depending what was going on, when he was eating, and if he could get away from everything and try to relax, then he could try to get it to settle down a little bit faster.  Moreover, in February 2015 testimony, the Veteran reported since his medication had increased, he had an attack maybe once a month or once every month and a half.  

While acknowledging the Veteran's moderate symptoms, neither anemia nor weight loss was shown and recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year was not demonstrated or asserted.  In this regard, in February 2015 testimony, the Veteran reported that he had changed his diet and maybe lost weight due to his diet change; however, he did not report he lost weight due to his service-connected duodenal ulcer.  He further testified that he had not been hospitalized for any bleeding of the ulcer or anything of that nature.  Thus, a rating in excess of 20 percent through the appeal period is not warranted as the symptoms do not more nearly approximate moderately severe ulcer disorder.

The Board has considered further whether the Veteran is entitled to a higher rating under any other diagnostic code for his gastrointestinal disability.  38 C.F.R. § 4.114.  However, the Veteran's service-connected disability duodenal ulcer is specifically contemplated by the Rating Schedule, thus it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  In this regard, the Board finds that the Veteran's duodenal ulcer is appropriately rated under Diagnostic Code 7305 for the entirety of the appeal period.  See 38 C.F.R. § 4.114.  

Furthermore, when the signs and symptoms of a service-connected disability cannot be distinguished from those attributable to a non-service-connected condition, all signs and symptoms that cannot be distinguished must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 192 (1998).  As the evidence in the present case indicates that differentiating the impairment caused by service-connected and non-service-connected stomach disabilities may not be possible, as symptoms of GERD were considered in combination with the duodenal ulcer by the August 2015 examiner, the Board has made a specific finding attributing all stomach signs and symptoms in question that the Veteran has credibly reported to the service-connected duodenal ulcer.

As discussed above, in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1337; Washington, 19 Vet. App. at 368-69.  The Board acknowledges the Veteran's assertions that duodenal ulcer is more severe than evaluated, to include during the February 2015 and August 2015 examinations, in which he reported, pain and nausea, among similar symptoms.  Additionally, in February 2015 testimony, the Veteran reported that without medication he experienced excruciating pain.  These endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  The Veteran has not, however, been shown to have the requisite expertise to be deemed competent to identify a specific level of disability of his duodenal ulcer according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's duodenal ulcer has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the Veteran's duodenal ulcer is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his duodenal ulcer.  Even when considering the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to his service-connected duodenal ulcer.  See Doucette, supra.  

For these reasons, the Board finds that the Veteran is entitled to a 20 percent evaluation for his duodenal ulcer, throughout the rating period on appeal; however, he is not entitled to a higher rating in excess of 20 percent for his duodenal ulcer at any point during the appeal period.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected duodenal ulcer met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for the duodenal ulcer, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


C.  Vasomotor Rhinitis

Throughout the rating period on appeal, the Veteran's vasomotor rhinitis has been rated noncompensable pursuant to Diagnostic Code 6522.  

Under Diagnostic Code 6522, a 10 percent evaluation assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

Turning to the relevant evidence of record, the Board finds that the criteria for a compensable evaluation under Diagnostic Code 6522 are not met at any point during the period of appeal.  Upon examination in February 2011, the examiner found no signs of nasal obstruction and no nasal polyps were present.  Similarly, a May 2012 sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx disability benefits questionnaire was obtained.  The May 2012 examiner found there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, no complete obstruction on the left side due to rhinitis, and no complete obstruction on the right side due to rhinitis, and no nasal polyps.  

Pursuant to the April 2015 Board remand, an August 2015 sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx disability benefits questionnaire was obtained.  The August 2015 examiner found there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, no complete obstruction on the left side due to rhinitis, and no complete obstruction on the right side due to rhinitis.  The August 2015 examiner found there were not nasal polyps.  

Based on the foregoing evidence, the Board finds that throughout the appeal period the evidence does not support a finding that the Veteran has had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of either nasal passage.  Additionally, no examination or treatment record evidences that the Veteran has had a nasal polyp.  Thus, a compensable evaluation is not warranted.

The Board has considered further whether the Veteran is entitled to a higher rating under any other diagnostic code for his vasomotor rhinitis.  38 C.F.R. § 4.114.  However, the Veteran's service-connected disability of vasomotor rhinitis is specifically contemplated by the Rating Schedule, thus it may not be rated by analogy.  Copeland, 27 Vet. App. at 337.  In this regard, the Board finds that the Veteran's duodenal ulcer is appropriately rated under Diagnostic Code 6522 for the entirety of the appeal period.  See 38 C.F.R. § 4.114.  

As discussed above, in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1337; Washington, 19 Vet. App. at 368-69.  The Board acknowledges the Veteran's assertions that vasomotor rhinitis is more severe than evaluated, to include during a January 2011 VA treatment which noted the Veteran reported a history of sinus congestion that has been present for several years and a January 2012 VA treatment record in which he reported complaints of nasal congestion, rhinitis, and a productive cough for a year.  During the February 2015 examination, the Veteran reported purulent nasal discharge, headaches, sinus pain, and sinus tenderness, and during the August 2015 examination, he reported that he felt like he had a daily cold.  Additionally, in August 2011 and in February 2015 testimony the Veteran reported, in part, that it felt like he had a cold 24 hours a day, 7 days a week.  These endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  The Veteran has not, however, been shown to have the requisite expertise to be deemed competent to identify a specific level of disability of his vasomotor rhinitis according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's vasomotor rhinitis has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the Veteran's vasomotor rhinitis is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his vasomotor rhinitis.  Even when considering the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of a compensable disability.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to his service-connected vasomotor rhinitis.  See Doucette, supra.  

For these reasons, the Board finds that the Veteran is not entitled to a compensable evaluation for his vasomotor rhinitis at any point during the appeal period.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected vasomotor rhinitis met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for the vasomotor rhinitis, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 10 percent for left shoulder subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain is denied.

Throughout the rating period on appeal, entitlement to a 20 percent evaluation, but no higher, for duodenal ulcer, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to compensable evaluation for vasomotor rhinitis is denied.


REMAND

Pursuant to the duty to assist, the issues of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness, and entitlement to an increased evaluation for cervical strain with bulging disc, must be remanded for further development.

Specifically, pursuant to the duty to assist, VA must obtain records of relevant medical treatment.  In this regard, an August 2017 VA medical letter, on letterhead from the Iowa City VA Health Care System, is of record, which described the Veteran's recent cervical spine treatment and stated that he was scheduled for re-evaluation at the neurosurgery clinic in September of this year.  VA treatment records from the Iowa City VA Health Care System most recently dated in August 2017 are of record.  Therefore, updated VA treatment records from the Iowa City VA Health Care System, since August 2017, to include any cervical evaluations in September 2017, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Additionally, in April 2015, the Board remanded the issue of entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness to obtain an opinion as to the etiology of the Veteran's complaints of generalized joint/muscle pain of the bilateral shoulder, elbows, hands/wrists, hips, knees, and ankles.  However, the Board finds there has not been substantial compliance with the April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the April 2015 Board remand directed that the examiner should state whether the joint/muscle pain complaints are attributable to a known clinical diagnosis or cause, and if so, to provide opinions on a direct incurrence and secondary basis.  The April 2015 Board remand further directed that if the Veteran had any symptomatology that was not attributable to a known clinical diagnosis, the examiner should opine as to whether it was at least as likely as not that there were symptoms due to any undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  

The resulting August 2015 VA shoulder and arm conditions disability benefit questionnaire diagnosed, in pertinent part, osteoarthritis of the bilateral shoulders consistent with the aging process.  However, another VA examination is warranted as the August 2015 VA examiner did not provide a further nexus opinion with respect to osteoarthritis of the right shoulder using the correct equipoise evidentiary standard.  

The resulting August 2015 VA elbow and forearm conditions disability benefit questionnaire reported the Veteran experienced pain in the elbow bilaterally, pain posteriorly, and sometimes laterally.  However, August 2015 VA examiner did not endorse a diagnosis but stated the Veteran's elbow pain was less likely as not due to military service as he had a civilian occupational history which likely contributed to his symptoms and he did not report a history of similar symptoms extending from the time of his military service.  However, another VA examination is warranted it is not clear whether the Veteran has a diagnosed bilateral elbow disability.  

The resulting August 2015 VA hand and finger conditions disability benefit questionnaire endorsed a diagnosis of right trigger finger.  However, during the examination Veteran reported numbness in the bilateral hands.  The August 2015 VA examiner opined that Veteran's hand symptoms were less likely as not due to military service as the Veteran had civilian occupational history which likely contributed to his hand symptoms and he reported being treated through worker's compensation for these symptoms.  Thus, another VA examination is warranted as it is not clear whether the Veteran has a bilateral hand disability other than as related to right trigger finger.

The resulting August 2015 VA wrist conditions disability benefit questionnaire diagnosed carpal tunnel syndrome and found such was less likely as not due to military service as the Veteran had a civilian occupational history which likely contributed to his carpal tunnel symptoms.  The Board finds this VA examination was adequate for evaluation purpose on a direct incurrence basis; however, as addressed below, the opinion provided on a secondary basis was inadequate, thus an opinion must be obtained on a secondary basis with respect to the bilateral wrists.

The resulting August 2015 VA knee and lower leg conditions disability benefit questionnaire diagnosed tripartite patella of the right knee and minimal medial compartment joint space narrowing of the right knee consistent with aging process and body habitus.  The August 2015 examiner opined that the Veteran's knee symptoms were less likely as not due to military service as the Veteran reported symptoms beginning well after his military service and that the Veteran had occupation, body habitus and age related risks factors for knee symptoms.  However, the August 2015 VA examiner also noted the Veteran reported left knee, pain, usually after the right knee, and the Veteran attributed it to the fact that he would favor the right knee and then use the left more.  Thus, another VA examination is warranted as the August 2015 VA examiner did not provide a diagnosis or opinion related to the left knee. 

The resulting August 2015 VA ankle conditions disability benefit questionnaire did not endorse a diagnosis for either ankle but did note prior findings of mild degenerative changes of both ankles, right greater than left.  However, the August 2015 VA examiner opined that the Veteran less likely than not had an ankle condition related to military service or military service in the Persian Gulf.  The August 2015 VA examiner stated the Veteran had not been diagnosed with a specific ongoing ankle condition and his current right ankle symptoms per his report began several years after his military service.  The August 2015 VA examiner stated the Veteran did not appear to have a left ankle condition diagnosis at this time and that his left ankle subjective symptoms may be related to his low back issues but that such had not been definitively determined, but he had pending specialty consults to further evaluate this situation.  However, another VA examination is warranted it is not clear whether the Veteran has a bilateral ankle disability.  

The August 2015 Gulf War general medical examination disability benefits questionnaire stated the hip disability benefit questionnaire was deleted as the Veteran reported no intrinsic hip joint issues but rather stated his hip subjective symptoms were in the sacroiliac joint area pain, which were always associated with low back pain and radiated from the low back bilaterally.  In this regard, an August 2015 back conditions disability benefits questionnaire diagnosed multilevel disc/disc osteophyte change and posterior element hypertrophy, associated with narrowing of neural foramina, but did not note any radiculopathy or diagnoses related to any right or left hip conditions.  Thus, another VA examination is warranted it is not clear whether the Veteran has a bilateral hip disability.  

The resulting August 2015 Gulf War general medical examination disability benefits questionnaire stated, in part, that the Veteran had a working diagnosis or differential diagnosis of his conditions, other than the right ankle condition and elbow condition, for which he had not sought current evaluation or work-up for.  Thus, based on the currently available information, the August 2015 examiner opined that it was more likely than not that the Veteran's complaints were attributable to diagnosable conditions.  However, pursuant to the duty to assist, for the reasons discussed above, additional examinations and opinions are warranted with respect to the right shoulder, bilateral elbow, bilateral hands, left knee, bilateral ankles and bilateral hips.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Barr, 21 Vet. App. at 307.

Furthermore, in a February 2016 addendum opinion, the same examiner as who conducted the August 2015 disability benefit questionnaires, opined that the Veteran's carpal tunnel, right trigger finger, elbow pain, tripartite patella and medical compartment joint space narrowing right knee, right intermittent ankle pain, osteoarthritis of the bilateral shoulders, medial scapular and upper trapezius myofascial ligamentous strain, were less likely as caused, or aggravated, by a service-connected disability, including cervical strain with bulging disc and left shoulder condition, subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain, as these conditions did not cause joint pathology.  However, the February 2016 addendum opinion is inadequate as such does not provide an adequate rationale for any diagnosed disability on the basis of aggravation.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional examination and opinion on a secondary basis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Barr, 21 Vet. App. at 307.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, Iowa City VA Health Care System, since August 2017, to include any cervical evaluations in September 2017, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  Schedule the Veteran for a VA Gulf War Guidelines examination with regard to his claims for service connection for joint pain of the right shoulder, bilateral elbow, bilateral hands, the left knee, the bilateral ankles and the bilateral hips.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's complaints of generalized joint/muscle pain of the right shoulder, bilateral elbow, bilateral hands, the left knee, the bilateral ankles and the bilateral hips.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's service, including climatic/environment hazards in the Persian Gulf. 

The examiner is also asked to provide an opinion for each diagnosed disability of the right shoulder, elbows, hands/wrists, hips, knees, and ankles as to whether it is at least as likely as not (50 percent probability or greater) that it is caused, or aggravated, by a service-connected disability, including but not limited to the Veteran's service-connected cervical strain with bulging disc and left shoulder condition, subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If any complaint is not attributable to a known clinical diagnosis, then the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a) that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or 

(b) that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Provide a complete rationale for any opinion provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


